--------------------------------------------------------------------------------

EXHIBIT 10.1
 
THE FOREIGN EXCHANGE COMMITTEE
 
in association with
 
THE BRITISH BANKERS' ASSOCIATION
 
and
 
THE CANADIAN FOREIGN EXCHANGE COMMITTEE
 
and
 
THE TOKYO FOREIGN EXCHANGE MARKET PRACTICES COMMITTEE
 
 
THE 1997
 
INTERNATIONAL FOREIGN EXCHANGE AND OPTIONS MASTER AGREEMENT
 
(FEOMA)
 
 
8 The Foreign Exchange Committee 1997
All Rights Reserved.
 
 
 

--------------------------------------------------------------------------------

 
 
International Foreign Exchange and Options Master Agreement (1997)
 
TABLE OF CONTENTS
 
1.
Definitions 
1      
2.
FX Transactions and Options 
11
2.1
Scope of the Agreement 
11
2.2
Single Agreement 
12
2.3
Confirmations 
12
2.4
Inconsistencies 
12      
3.
Option Premium 
12
3.1
Payment of Premium 
12
3.2
Late Payment or Non-Payment of Premium 
13      
4.
Discharge and Termination of Options; Netting of Option Premiums 
13
4.1
Discharge and Termination 
13
4.2
Netting of Option Premiums 
14      
5.
Exercise and Settlement of Options 
14
5.1
Exercise of Options 
14
5.2
No Partial Exercise 
15
5.3
Automatic Exercise 
15
5.4
Settlement of Exercised Options 
15
5.5
Settlement at In-the-Money Amount 
16      
6.
Settlement and Netting of FX Transactions 
16
6.1
Settlement of FX Transactions 
16
6.2
Settlement Netting 
16
6.3
Novation Netting 
16
6.4
General 
17      
7.
Representations. Warranties and Covenants 
17
7.1
Representations and Warranties 
17
7.2
Covenants 
18      
8.
Close-out and Liquidation 
18
8.1
Manner of Close-Out and Liquidation 
18
8.2.
Set-Off Against Credit Support 
22
8.3
Other Foreign Exchange Transactions and Currency Options 
22
8.4
Payment and Late Interest 
23
8.5
Suspension of Obligations 
23
8.6
Expenses 
23
8.7
Reasonable Pre-Estimate 
24
8.8
No Limitation of Other Rights; Set-Off 
24

 
 
 

--------------------------------------------------------------------------------

 
 
9.
Force Majeure, Act of State, Illegality and Impossibility 
24
9.1
Force Majeure, Act of State, Illegality and Impossibility 
24
9.2
Transfer to Avoid Force Majeure, Act of State, Illegality or Impossibility 
25      
10.
Parties to Rely on Their Own Expertise 
25      
11.
Miscellaneous 
26
11.1
Currency Indemnity 
26
11.2
Assignment 
26
11.3
Telephonic Recording 
27
11.4
Notices 
27
11.5
Termination 
27
11.6
Severability 
27
11.7
No Waiver 
27
11.8
Master Agreement 
27
11.9
Time of Essence, Etc 
28
11.10
Headings 
28
11.11
Payments Generally 
28
11.12
Amendments 
28
11.13
Credit Support 
28
11.14
Adequate Assurances 
28
11.15
Correction of Confirmations 
29      
12.
Law and Jurisdiction 
29
12.1
Governing Law 
29
12.2
Consent to Jurisdiction 
29
12.3
Waiver of Jury Trial 
29  
Waiver of Immunities 
29 Schedule i

 
 
 

--------------------------------------------------------------------------------

 
 
FOREIGN EXCHANGE AND OPTIONS
MASTER AGREEMENT
(FEOMA)
 

MASTER AGREEMENT dated as of May
16                                                        , 2011    , by and
between  Royal Bank of
Canada                                                                                                                                                               ,a
federally chartered canadian bank                                   
                                                     
                                       , and XOMA
Ltd                                                                             
                                                                                                    
, a Bermuda
company                                                                                                                                                    
.

 
SECTION 1. DEFINITIONS
 
Unless otherwise required by the context, the following terms shall have the
following meanings in the Agreement:
 
"Agreement'1 has the meaning given to it in Section 2.2.
 
"American Style Option" means an Option which may be exercised on any Business
Day up to and including the Expiration Time.
 
"Base Currency", as to a Party, means the Currency agreed to as such in relation
to it in Part VII of the Schedule.
 
"Business Day" means for purposes of: (i) Section 3.2. a day which is a Local
Banking Day for the applicable Designated Office of the Buyer; (ii) Section 5.1
and the definition of American Style Option, a day which is a Local Banking Day
for the applicable Designated Office of the Seller; (iii) clauses (i), (viii)
and (xii) of the definition of Event of Default, a day which is a Local Banking
Day for the Non-Defaulting Party: (iv) solely in relation to delivery of a
Currency, a day which is a Local Banking Day in relation to that Currency; and
(v) any other provision of the Agreement, a day which is a Local Banking Day for
the applicable Designated Offices of both Parties; provided, however, that
neither Saturday nor Sunday shall be considered a Business Day for any purpose.
 
"Buyer" means the owner of an Option.
 
"Call" means an Option entitling, but not obligating (except upon exercise), the
Buyer to purchase from the Seller at the Strike Price a specified quantity of
the Call Currency.
 
"Call Currency" means the Currency agreed to as such at the time an Option is
entered into, as evidenced in a Confirmation.
 
"Close-Out Amount" has the meaning given to it in Section 8.1.
 
"Close-Out Date" means a day on which, pursuant to the provisions of Section
8.1. the Non- Defaulting Party closes out Currency Obligations and/or Options or
such close-out occurs automatically.
 
 
1

--------------------------------------------------------------------------------

 
 
"Closing Gain", as to the Non-Defaulting Party, means the difference described
as such in relation to a particular Value Dale under the provisions of Section
8.1.
 
"Closing Loss", as to the Non-Defaulting Party, means the difference described
as such in relation to a particular Value Date under the provisions of Section
8.1.
 
"Confirmation" means a writing (including telex, facsimile or other electronic
means from which it is possible to produce a hard copy) evidencing an FX
Transaction or an Option, and specifying:
 
(A)      in the case of an FX Transaction, the following information:
 
 
(i)
the Parties thereto and the Designated Offices through which they are
respectively acting,

 
(ii)
the amounts of the Currencies being bought or sold and by which Party,

 
(iii)
the Value Date, and

 
(iv)
any other term generally included in such a writing in accordance with the
practice of the relevant foreign exchange market; and

 
(B)      in the case of an Option, the following information:
 
 
(i)
the Parties thereto and the Designated Offices through which they are
respectively acting,

 
(ii)
whether the Option is a Call or a Put,

 
(iii)
the Call Currency and the Put Currency that are the subject of the Option and
their respective quantities,

 
(iv)
which Party is the Seller and which is the Buyer,

 
(v)
the Strike Price,

 
 
2

--------------------------------------------------------------------------------

 
 
 
(vi)
the Premium and the Premium Payment Date,

 
(vii)
the Expiration Date,

 
(viii)
the Expiration Time,

 
(ix)
whether the Option is an American Style Option or a European Style Option, and

 
(x)
such other matters, if any, as the Parties may agree.

 
"Credit Support" has the meaning given to it in Section 8.2.
 
"Credit Support Document", as to a Party (the "first Party"), means a guaranty,
hypothecation agreement, margin or security agreement or document, or any other
document containing an obligation of a third party ("Credit Support Provider")
or of the first Party in favor of the other Party supporting any obligations of
the first Party under the Agreement.
 
"Credit Support Provider" has the meaning given to it in the definition of
Credit Support Document.
 
"Currency" means money denominated in the lawful currency of any country or the
Ecu.
 
"Currency Obligation" means any obligation of a Party to deliver a Currency
pursuant to an FX Transaction, the application of Section 6.3(a) or (b). or an
exercised Option (except, for the purposes of Section 8.1 only, one that is to
be settled at its In-the-Money Amount under Section 5.5).
 
"Currency Pair" means the two Currencies which potentially may be exchanged in
connection with an FX Transaction or upon the exercise of an Option, one of
which shall be the Put Currency and the other the Call Currency.
 
"Custodian" has the meaning given to it in the definition of Insolvency
Proceeding.
 
"Defaulting Party" has the meaning given to it in the definition of Event of
Default.
 
 
3

--------------------------------------------------------------------------------

 
 
"Designated Office(s)", as to a Party, means the office or offices specified in
Part II of the Schedule.
 
"Effective Date" means the date of this Master Agreement.
 
"European Style Option" means an Option for which Notice of Exercise may be
given only on the Option's Expiration Date up to and including the Expiration
Time, unless otherwise agreed.
 
"Event of Default" means the occurrence of any of the following with respect to
a Party (the "Defaulting Party", the other Party being the "Non-Defaulting
Party"):
 
(i)     the Defaulting Party shall (A) default in any payment when due under the
Agreement (including, but not limited to, a Premium payment) to the
Non-Defaulting Party with respect to any Currency Obligation or Option and such
failure shall continue for two (2) Business Days after the Non-Defaulting Party
has given the Defaulting Party written notice of non-payment, or (B) fail to
perform or comply with any other obligation assumed by it under the Agreement
and such failure is continuing thirty (30) days after the Non-Defaulting Party
has given the Defaulting Party written notice thereof;
 
(ii)    the Defaulting Party shall commence a voluntary Insolvency Proceeding or
shall take any corporate action to authorize any such Insolvency Proceeding;
 
(iii)   a governmental authority or self-regulatory organization having
jurisdiction over either the Defaulting Party or its assets in the country of
its organization or principal office (A) shall commence an Insolvency Proceeding
with respect to the Defaulting Party or its assets or (B) shall take any action
under any bankruptcy, insolvency or other similar law or any banking, insurance
or similar law or regulation governing the operation of the Defaulting Part)-
which may prevent the Defaulting Party from performing its obligations under the
Agreement as and when due;
 
(iv)   an involuntary Insolvency Proceeding shall be commenced with respect to
the Defaulting Party or its assets by a person other than a governmental
authority or self-regulatory organization having jurisdiction over either the
Defaulting Party or its assets in the country of its organization or principal
office and such Insolvency Proceeding (A) results in the appointment of a
Custodian or a judgment of insolvency or bankruptcy or the entry of an order for
winding-up, liquidation, reorganization or other similar relief, or (B) is not
dismissed within five (5) days of its institution or presentation;
 
 
4

--------------------------------------------------------------------------------

 
 
(v)    the Defaulting Party is bankrupt or insolvent, as defined under any
bankruptcy or insolvency law applicable to it;
 
(vi)   the Defaulting Party fails, or shall otherwise be unable, to pay its
debts as they become due;
 
(vii)  the Defaulting Party or any Custodian acting on behalf of the Defaulting
Party shall disaffirm, disclaim or repudiate any Currency Obligation or Option;
 
(viii) any representation or warranty made or given or deemed made or given by
the Defaulting Party pursuant to the Agreement or any Credit Support Document
shall prove to have been false or misleading in any material respect as at the
time it was made or given or deemed made or given and one (1) Business Day has
elapsed after the Non-Defaulting Party has given the Defaulting Party written
notice thereof;
 
(ix)    the Defaulting Party consolidates or amalgamates with or merges into or
transfers all or substantially all its assets to another entity and (A) the
creditworthiness of the resulting, surviving or transferee entity is materially
weaker than that of the Defaulting Party prior to such action, or (B) at the
time of such consolidation, amalgamation, merger or transfer the resulting,
surviving or transferee entity fails to assume all the obligations of the
Defaulting Party under the Agreement by operation of law or pursuant to an
agreement satisfactory to the Non-Defaulting Part)';
 
(x)     by reason of any default, or event of default or other similar condition
or event, any Specified Indebtedness (being Specified Indebtedness of an amount
which, when expressed in the Currency of the Threshold Amount, is in aggregate
equal to or in excess of the Threshold Amount) of the Defaulting Party or any
Credit Support Provider in relation to it: (A) is not paid on the due date
therefor and remains unpaid after any applicable grace period has elapsed, or
(B) becomes, or becomes capable at any time of being declared, due and payable
under agreements or instruments evidencing such Specified Indebtedness before it
would otherwise have been due and payable;
 
 
5

--------------------------------------------------------------------------------

 
 
(xi)    the Defaulting Part)' is in breach of or default under any Specified
Transaction and any applicable grace period has elapsed, and there occurs any
liquidation or early termination of, or acceleration of obligations under, that
Specified Transaction or the Defaulting Party (or any Custodian on its behalf)
disaffirms, disclaims or repudiates the whole or any part of a Specified
Transaction;
 
(xii)   (A) any Credit Support Provider of the Defaulting Party or the
Defaulting Party itself fails to comply with or perform any agreement or
obligation to be complied with or performed by it in accordance with the
applicable Credit Support Document and such failure is continuing after any
applicable grace period has elapsed; (B) any Credit Support Document relating to
the Defaulting Party expires or ceases to be in full force and effect prior to
the satisfaction of all obligations of the Defaulting Party under the Agreement,
unless otherwise agreed in writing by the Non-Defaulting Party; (C) the
Defaulting Party or any Credit Support Provider of the Defaulting Party (or, in
either case, any Custodian acting on its behalf) disaffirms, disclaims or
repudiates, in whole or in part, or challenges the validity of, any Credit
Support Document; (D) any representation or warranty made or given or deemed
made or given by any Credit Support Provider of the Defaulting Party pursuant to
any Credit Support Document shall prove to have been false or misleading in any
material respect as at the time it was made or given or deemed made or given and
one (1) Business Day has elapsed after the Non-Defaulting Party has given the
Defaulting Party written notice thereof; or (E) any event set out in (ii) to
(vii) or (ix) to (xi) above occurs in respect of any Credit Support Provider of
the Defaulting Party; or
 
(xiii)  any other condition or event specified in Part IX of the Schedule or in
Section 11.14 if made applicable to the Agreement in Part XI of the Schedule.
 
 
6

--------------------------------------------------------------------------------

 
 
"Exercise Date", in respect of any Option, means the day on which a Notice of
Exercise received by the applicable Designated Office of the Seller becomes
effective pursuant to Section 5.1.
 
''Expiration Date", in respect of any Option, means the date agreed to as such
at the time the Option is entered into, as evidenced in a Confirmation.
 
"Expiration Time", in respect of any Option, means the latest time on the
Expiration Date on which the Seller must accept a Notice of Exercise as agreed
to at the time the Option is entered into, as evidenced in a Confirmation.
 
"FX Transaction" means any transaction between the Parties for the purchase by
one Party of an agreed amount in one Currency against the sale by it to the
other of an agreed amount in another Currency, both such amounts either being
deliverable on the same Value Date or, if the Parties have so agreed in Part VI
of the Schedule, being cash-settled in a single Currency, which is or shall
become subject to the Agreement and in respect of which transaction the Parties
have agreed (whether orally, electronically or in writing): the Currencies
involved, the amounts of such Currencies to be purchased and sold, which Party
will purchase which Currency and the Value Date.
 
"In-the-Money Amount" means (i) in the case of a Call, the excess of the Spot
Price over the Strike Price, multiplied by the aggregate amount of the Call
Currency to be purchased under the Call, where both prices are quoted in terms
of the amount of the Put Currency to be paid for one unit of the Call Currency;
and (ii) in the case of a Put, the excess of the Strike Price over the Spot
Price, multiplied by the aggregate amount of the Put Currency to be sold under
the Put, where both prices are quoted in terms of the amount of the Call
Currency to be paid for one unit of the Put Currency.
 
"Insolvency Proceeding" means a case or proceeding seeking a judgment of or
arrangement for insolvency, bankruptcy, composition, rehabilitation,
reorganization, administration, winding-up, liquidation or other similar relief
with respect to the Defaulting Party or its debts or assets, or seeking the
appointment of a trustee, receiver, liquidator, conservator, administrator,
custodian or other similar official (each, a "Custodian") of the Defaulting
Party or any substantial part of its assets, under any bankruptcy, insolvency or
other similar law or any banking, insurance or similar law governing the
operation of the Defaulting Party.
 
 
7

--------------------------------------------------------------------------------

 
 
"LIBOR", with respect to any Currency and date, means the average rate at which
deposits in the Currency for the relevant amount and time period are offered by
major banks in the London interbank market as of 11:00 a.m. (London time) on
such date, or, if major banks do not offer deposits in such Currency in the
London interbank market on such date, the average rate at which deposits in the
Currency for the relevant amount and time period are offered by major banks in
the relevant foreign exchange market at such time on such date as may be
determined by the Party making the determination.
 
"Local Banking Day" means (i) for any Currency, a day on which commercial banks
effect deliveries of that Currency in accordance with the market practice of the
relevant foreign exchange market, and (ii) for any Party, a day in the location
of the applicable Designated Office of such Part) on which commercial banks in
that location are not authorized or required by law to close.
 
"Master Agreement" means the terms and conditions set forth in this Master
Agreement, including the Schedule.
 
"Matched Pair Novation Netting Office(s)". in respect of a Party, means the
Designated Office(s) specified in Part V of the Schedule.
 
"Non-Defaulting Party" has the meaning given to it in the definition of Event of
Default.
 
"Notice of Exercise" means telex, telephonic or other electronic notification
(excluding facsimile transmission) providing assurance of receipt, given by the
Buyer prior to or at the Expiration Time, of the exercise of an Option, which
notification shall be irrevocable.
 
 
8

--------------------------------------------------------------------------------

 
 
"Novation Netting Office(s)", in respect of a Party, means the Designated
Office(s) specified in Part V of the Schedule.
 
"Option" means a currency option which is or shall become subject to the
Agreement.
 
"Parties" means the parties to the Agreement, including their successors and
permitted assigns ( but without prejudice to the application of clause (ix) of
the definition of Event of Default): and the term "Party" shall mean whichever
of the Parties is appropriate in the context in which such expression may be
used.
 
"Premium", in respect of any Option, means the purchase price of the Option as
agreed upon by the Parties, and payable by the Buyer to the Seller thereof.
 
"Premium Payment Date", in respect of any Option, means the date on which the
Premium is due and pax able, as agreed to at the time the Option is entered
into, as evidenced in a Confirmation.
 
"Proceedings" means any suit, action or other proceedings relating to the
Agreement, any FX Transaction or any Option.
 
"Put" means an Option entitling, but not obligating (except upon exercise), the
Buyer to sell to the Seller at the Strike Price a specified quantity of the Put
Currency.
 
"Put Currency" means the Currency agreed to as such at the time an Option is
entered into, as evidenced in a Confirmation.
 
"Schedule" means the Schedule attached to and part of this Master Agreement, as
it may be amended from time to time by agreement of the Parties.
 
"Seller" means the Party granting an Option.
 
 
9

--------------------------------------------------------------------------------

 
 
"Settlement Date" means, in respect of: (i) an American Style Option, the Spot
Date of the Currency Pair on the Exercise Date of such Option, and (ii) a
European Style Option, the Spot Date of the Currency Pair on the Expiration Date
of such Option; and. where market practice in the relevant foreign exchange
market in relation to the two Currencies involved provides for delivery of one
Currency on one date which is a Local Banking Day in relation to that Currency
but not to the other Currency and for delivery of the other Currency on the next
Local Banking Day in relation to that other Currency, "Settlement Date" means
such two (2) Local Banking Days.
 
"Settlement Netting Office(s)". in respect of a Part)', means the Designated
Office(s) specified in Part V of the Schedule.
 
"Specified Indebtedness" means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money, other than in respect of deposits received.
 
"Specified Transaction" means any transaction (including an agreement with
respect thereto) between one Party to the Agreement (or any Credit Support
Provider of such Party) and the other Party to the Agreement (or any Credit
Support Provider of such Party) which is a rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
linked swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross- currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination of any of the
foregoing.
 
"Spot Date" means the spot delivery day for the relevant Currency Pair as
generally used by the relevant foreign exchange market.
 
"Spot Price" means the rate of exchange at the time at which such price is to be
determined for foreign exchange transactions in the relevant Currency Pair for
value on the Spot Date, as determined in good faith: (i) by the Seller, for
purposes of Section 5, and (ii) by the Non-Defaulting
Party, for purposes of Section 8.
 
 
10

--------------------------------------------------------------------------------

 
 
"Strike Price", in respect of any Option, means the price at which the Currency
Pair may be exchanged, as agreed to at the time the Option is entered into, as
evidenced in a Confirmation.
 
"Threshold Amount" means the amount specified as such for each Party in Part
VIII of the Schedule.
 
"Value Date" means, with respect to any FX Transaction, the Business Day (or
where market practice in the relevant foreign exchange market in relation to the
two Currencies involved provides for deliven of one Currency on one date which
is a Local Banking Day in relation to that Currency but not to the other
Currency and for delivery of the other Currency on the next Local Banking Day in
relation to that other Currency ("Split Settlement") the two (2) Local Banking
Days in accordance with that market practice) agreed by the Parties for delivery
of the Currencies to be purchased and sold pursuant to such FX Transaction, and.
with respect to any Currency Obligation, the Business Day (or, in the case of
Split Settlement. Local Banking Day) upon which the obligation to deliver
Currency pursuant to such Currency Obligation is to be performed.
 
SECTION 2. 
FX TRANSACTIONS AND OPTIONS

 
2.1           Scope of the Agreement. The Parties (through their respective
Designated Offices) may enter into (i) FX Transactions, for such quantities of
such Currencies, as may be agreed subject to the terms of the Agreement, and
(ii) Options, for such Premiums, with such Expiration Dates, at such Strike
Prices and for the purchase or sale of such quantities of such Currencies, as
may be agreed subject to the terms of the Agreement; provided that neither Party
shall be required to enter into any FX Transaction or Option with the other
Party (other than in connection with an exercised Option). Unless otherwise
agreed in writing by the Parties, each FX Transaction and Option entered into
between Designated Offices of the Parties on or after the Effective Date shall
be governed by the Agreement. Each FX Transaction and Option between any two
Designated Offices of the Parties outstanding on the Effective Date which is
identified in Part 1 of the Schedule shall also be governed by the Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
2.2           Single Agreement. This Master Agreement, the terms agreed between
the Parties with respect to each FX Transaction and Option (and, to the extent
recorded in a Confirmation, each such Confirmation), and all amendments to any
of such items shall together form the agreement between the Parties (the
"Agreement") and shall together constitute a single agreement between the
Parties. The Parties acknowledge that all FX Transactions and Options are
entered into in reliance upon such fact, it being understood that the Parties
would not otherwise enter into any FX Transaction or Option.
 
2.3           Confirmations. FX Transactions and Options shall be promptly
confirmed by the Parties by Confirmations exchanged by mail, telex, facsimile or
other electronic means from which it is possible to produce a hard copy. The
failure by a Party to issue a Confirmation shall not prejudice or invalidate the
terms of any FX Transaction or Option.
 
2.4           Inconsistencies. In the event of any inconsistency between the
provisions of the Schedule and the other provisions of the Agreement, the
Schedule will prevail. In the event of any inconsistency between the terms of a
Confirmation and the other provisions of the Agreement, (i) in the case of an FX
Transaction, the other provisions of the Agreement shall prevail, and the
Confirmation shall not modify the other terms of the Agreement and (ii) in the
case of an Option, the terms of the Confirmation shall prevail, and the other
terms of the Agreement shall be deemed modified with respect to such Option,
except for the manner of confirmation under Section 2.3 and, if applicable,
discharge of Options under Section 4.
 
SECTION 3. 
OPTION PREMIUM

 
3.1           Payment of Premium. Unless otherwise agreed in writing by the
Parties, the Buyer shall be obligated to pay the Premium related to an Option no
later than its Premium Payment Date.
 
 
12

--------------------------------------------------------------------------------

 
 
3.2           Late Payment or Non-Payment of Premium. If any Premium is not
received on or before the Premium Payment Date, the Seller may elect: (i) to
accept a late payment of such Premium; (ii) to give written notice of such
non-payment and, if such payment shall not be received within two (2) Business
Days of such notice, treat the related Option as void; or (iii) to give written
notice of such non-payment and, if such payment shall not be received within two
(2) Business Days of such notice, treat such non-payment as an Event of Default
under clause (i) of the definition of Event of Default. If the Seller elects to
act under either clause (i) or (ii) of the preceding sentence, the Buyer shall
pay all out-of-pocket costs and actual damages incurred in connection with such
unpaid or late Premium or void Option, including, without limitation, interest
on such Premium from and including the Premium Payment Date to but excluding the
late payment date in the same Currency as such Premium at overnight LIBOR and
any other losses, costs or expenses incurred by the Seller in connection with
such terminated Option, for the loss of its bargain, its cost of funding, or the
loss incurred as a result of terminating, liquidating, obtaining or
re-establishing a delta hedge or related trading position with respect to such
Option.
 
SECTION 4. 
DISCHARGE AND TERMINATION OF OPTIONS: NETTING OF OPTION PREMIUMS

 
4.1            Discharge and Termination. If agreed in Part V of the Schedule,
any Call or any Put written by a Party will automatically be discharged and
terminated, in whole or in part, as applicable, against a Call or a Put,
respectively, written by the other Party, such discharge and termination to
occur automatically upon the payment in full of the last Premium payable in
respect of such Options: provided that such discharge and termination may only
occur in respect of Options:
 

 
(i) 
each being with respect to the same Put Currency and the same Call Currency;

 
(ii) 
each having the same Expiration Date and Expiration Time;

 
(iii) 
each being of the same style, i.e. either both being American Style Options or
both being European Style Options;

 
(iv) 
each having the same Strike Price;

 
 
13

--------------------------------------------------------------------------------

 
 

 
(v) 
each being transacted by the same pair of Designated Offices of Buyer and
Seller; and

 
(vi) 
neither of which shall have been exercised by delivery of a Notice of Exercise:

 
and, upon the occurrence of such discharge and termination, neither Party shall
have any further obligation to the other Party in respect of the relevant
Options or, as the case may be, parts thereof so discharged and terminated. Such
discharge and termination shall be effective notwithstanding that either Party
may fail to record such discharge and termination in its books. In the case of a
partial discharge and termination (i.e., where the relevant Options are for
different amounts of the Currency Pair), the remaining portion of the Option
which is partially discharged and terminated shall continue to be an Option for
all purposes of the Agreement, including this Section 4.1.
 
4.2            Netting of Option Premiums. If agreed in Part V of the Schedule
and if, on any date, Premiums would otherwise be payable under the Agreement in
the same Currency between the same respective Designated Offices of the Parties,
then, on such date, each Party's obligation to make payment of any such Premium
will be automatically satisfied and discharged and, if the aggregate Premium(s)
that would otherwise have been payable by such Designated Office of one Party
exceeds the aggregate Premium(s) that would otherwise have been payable by such
Designated Office of the other Party, replaced by an obligation upon the Party
by whom the larger aggregate Premium(s) would have been payable to pay the other
Party the excess of the larger aggregate Premium(s) over the smaller aggregate
Premium(s) and, if the aggregate Premiums are equal, no payment shali be made.
 
SECTION 5. 
EXERCISE AND SETTLEMENT OF OPTIONS

 
5.1            Exercise of Options. The Buyer may exercise an Option by delivery
to the Seller of a Notice of Exercise. Subject to Section 5.3, if a Notice of
Exercise with respect to an Option has not been received by the Seller prior to
or at the Expiration Time, the Option shall expire and become void and of no
effect. Any Notice of Exercise shall (unless otherwise agreed):
 
 
14

--------------------------------------------------------------------------------

 
 
(i)     in respect of an American Style Option, (A) if received at or prior to
3:00 p.m. on a Business Day, be effective upon receipt thereof by the Seller,
and (B) if received after 3:00 p.m. on a Business Day, be effective only as of
the opening of business of the Seller on the first Business Day subsequent to
its receipt; and
 
(ii)    in respect of a European Style Option, if received on or, if the parties
have so agreed, before the Expiration Date, prior to or at the Expiration Time,
be effective upon receipt thereof by the Seller.
 
5.2            No Partial Exercise. Unless otherwise agreed by the Parties, an
Option may be exercised only in whole.
 
5.3            Automatic Exercise. Unless otherwise agreed in Part VI of the
Schedule or unless the Seller is otherwise instructed by the Buyer, if an Option
has an In-the-Money Amount at its Expiration Time that equals or exceeds the
product of (x) 1% of the Strike Price (or such other percentage or amount as may
have been agreed by the Parties) and (y) the amount of the Call Currency or Put
Currency, as appropriate, then the Option shall be deemed automatically
exercised. In such case, the Seller may elect to settle such Option either in
accordance with Section 5.4 or by payment to the Buyer on the Settlement Date
for such Option of the ln-the-Money Amount, as determined at the Expiration Time
or as soon thereafter as practicable. In the latter case, the sole obligations
of the Parties with respect to settlement of such Option shall be to deliver or
receive the In-the-Money Amount of such Option on the Settlement Date. The
Seller shall notify the Buyer of its election of the method of settlement of an
automatically exercised Option as soon as practicable after the Expiration Time.
 
5.4            Settlement of Exercised Options. An exercised Option shall settle
on its Settlement Date. Subject to Section 5.3 and 5.5, on the Settlement Date,
the Buyer shall pay the Put Currency to the Seller for value on the Settlement
Date and the Seller shall pay the Call Currency to the Buyer for value on the
Settlement Date. An exercised Option shall be treated as an FX Transaction and a
Currency Obligation (except, for the purposes of Section 8.1 only, if it is to
be settled at its In-the-Money Amount), and for this purpose the relevant
Settlement Date shall be treated as the Value Date of the FX Transaction.
 
 
15

--------------------------------------------------------------------------------

 
 
5.5            Settlement at In-the-Monev Amount. An Option shall be settled at
its In-the-Money Amount if so agreed by the Parties at the time such Option is
entered into. In such case, the In-the- Money Amount shall be determined based
upon the Spot Price at the time of exercise or as soon thereafter as
practicable. The sole obligations of the Parties with respect to settlement of
such Option shall be to deliver or receiv e the In-the-Money Amount of such
Option on the Settlement Date.
 
SECTION 6. 
SETTLEMENT AND NETTING OF FX TRANSACTIONS

 
6.1            Settlement of FX Transactions. Subject to Sections 6.2 and 6.3,
each Party shall deliver to the other Party the amount of the Currency to be
delivered by it under each Currency Obligation on the Value Date for such
Currency Obligation.
 
6.2            Settlement Netting. If, on any date, more than one delivery of a
particular Currency under Currency Obligations is to be made between a pair of
Settlement Netting Offices, then each Party shall aggregate the amounts of such
Currency deliverable by it and only the difference between these aggregate
amounts shall be delivered by the Party owing the larger aggregate amount to the
other Party, and, if the aggregate amounts are equal, no delivery of the
Currency shall be made.
 
6.3            Novation Netting, (a) By Currency. If the Parties enter into an
FX Transaction through a pair of Novation Netting Offices giving rise to a
Currency Obligation for the same Value Date and in the same Currency as a then
existing Currency Obligation between the same pair of Novation Netting Offices,
then immediately upon entering into such FX Transaction, each such Currency
Obligation shall automatically and without further action be individually
canceled and simultaneously replaced by a new Currency Obligation for such Value
Date determined as follows: the amounts of such Currency that would otherwise
have been deliverable by each Party on such Value Date shall be aggregated and
the Party with the larger aggregate amount shall have a new Currency Obligation
to deliver to the other Part}' the amount of such Currency by which its
aggregate amount exceeds the other Party's aggregate amount, provided that if
the aggregate amounts are equal, no new Currency Obligation shall arise. This
Section 6.3 shall not affect any other Currency Obligation of a Party to deliver
any different Currency on the same Value Date.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)            By Matched Pair. If the Parties enter into an FX Transaction
between a pair of Matched Pair Novation Netting Offices then the provisions of
Section 6.3(a) shall apply only in respect of Currency Obligations arising by
virtue of FX Transactions entered into between such pair of Matched Pair
Novation Netting Offices and involving the same pair of Currencies and the same
Value Date.
 
6.4            General (a) Inapplicability of Sections 6.2 and 6.3. The
provisions of Sections 6.2 and 6.3 shall not apply if a Close-Oul Date has
occurred or a voluntary or involuntary Insolvency Proceeding or action of the
kind described in clause (ii), (iii) or (iv) of the definition of Event of
Default has occurred without being dismissed in relation to either Party.
 
(b)            Failure to Record. The provisions of Section 6.3 shall apply
notwithstanding that either Party may fail to record the new Currency Obligation
in its books.
 
(c)            Cut-off Date and Time. The provisions of Section 6.3 are subject
to any cut-off date and cut-off time agreed between the applicable Novation
Netting Offices and Matched Pair Novation Netting Offices of the Parties.
 
SECTION 7. 
REPRESEN TATION'S. WARRANTIES AND COVENANTS

 
7.1            Representations and Warranties. Each Party represents and
warrants to the other Party as of the Effective Date and as of the date of each
FX Transaction and each Option that: (i) it has authority to enter into the
Agreement (including such FX Transaction or Option, as the case may be); (ii)
the persons entering into the Agreement (including such FX Transaction or
Option, as the case may be) on its behalf have been duly authorized to do so;
(iii) the Agreement (including such FX Transaction or Option, as the case may
be) is binding upon it and enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and applicable principles of
equity) and does not and will not violate the terms of any agreements to which
such Party is bound; (iv) no Event of Default, or event which, with notice or
lapse of time or both, would constitute an Event of Default, has occurred and is
continuing with respect to it; (v) it acts as principal in entering into each FX
Transaction and Option and exercising each and every Option; and (vi) if the
Parties have so specified in Part XV of the Schedule, it makes the
representations and warranties set forth in such Part XV.
 
 
17

--------------------------------------------------------------------------------

 
 
7.2            Covenants. Each Party covenants to the other Party that: (i) it
will at all times obtain and comply with the terms of and do all that is
necessary to maintain in full force and effect all authorizations, approvals,
licenses and consents required to enable it lawfully to perform its obligations
under the Agreement; (ii) it will promptly notify the other Party of the
occurrence of any Event of Default with respect to itself or any Credit Support
Provider in relation to it; and (iii) if the Parties have set forth additional
covenants in Part XVI of the Schedule, it makes the covenants set forth in such
Part XVI.
 
SECTION 8. 
CLOSE-OUT AND LIQUIDATION

 
8.1            Manner of Close-Out and Liquidation, (a) Close-Out. If an Event
of Default has occurred and is continuing, then the Non-Defaulting Party shall
have the right to close out all. but not less than all, outstanding Currency
Obligations (including any Currency Obligation which has not been performed and
in respect of which the Value Date is on or precedes the Close-Out Date) and
Options, except to the extent that in the good faith opinion of the
Non-Defaulting Party certain of such Currency Obligations or Options may not be
closed out under applicable law. Such close-out shall be effective upon receipt
by the Defaulting Party of notice that the Non-Defaulting Party is terminating
such Currency Obligations and Options. Notwithstanding the foregoing, unless
otherwise agreed by the Parties in Part X of the Schedule, in the case of an
Event of Default in clause (ii), (iii) or (iv) of the definition thereof with
respect to a Party and, if agreed by the Parties in Part IX of the Schedule, in
the case of any other Event of Default specified and so agreed in Part IX with
respect to a Party, close-out shall be automatic as to all outstanding Currency
Obligations and Options, as of the time immediately preceding the institution of
the relevant Insolvency Proceeding or action. The Non-Defaulting Party shall
have the right to liquidate such closed-out Currency Obligations and Options as
provided below.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Liquidation of Currency Obligations. Liquidation of Currency
Obligations terminated by close-out shall be effected as follows:
 

 
(i)
Calculating Closing Gain or Loss. The Non-Defaulting Party shall calculate in
good faith, with respect to each such terminated Currency Obligation, except to
the extent that in the good faith opinion of the Non-Defaulting Party certain of
such Currency Obligations may not be liquidated as provided herein under
applicable law, as of the Close-Out Date or as soon thereafter as reasonably
practicable, the Closing Gain. or. as appropriate, the Closing Loss, as follows:

 

 
(A) 
for each Currency Obligation calculate a "Close-Out Amount" as follows:

 

 
(1)
in the case of a Currency Obligation whose Value Date is the same as or is later
than the Close-Out Date, the amount of such Currency Obligation; or

 

 
(2)
in the case of a Currency Obligation whose Value Date precedes the Close-Out
Date, the amount of such Currency Obligation increased, to the extent permitted
by applicable law, by adding interest thereto from and including the Value Date
to but excluding the Close-Out Date at overnight LIBOR; and

 

 
(3)
for each such amount in a Currency other than the Non-Defaulting

 
 
19

--------------------------------------------------------------------------------

 
 
Party=s Base Currency, convert such amount into the Non-Defaulting Party=s Base
Currency at the rate of exchange at which, at the time of the calculation, the
Non-Defaulting Party can buy such Base Currency with or against the Currency of
the relevant Currency Obligation for delivery (x) if the Value Date of such
Currency Obligation is on or after the Spot Date as of such time of calculation
for the Base Currency, on the Value Date of that Currency Obligation or (y) if
such Value Date precedes such Spot Date, for delivery on such Spot Date (or, in
either case, if such rate of exchange is not available, conversion shall be
accomplished by the Non-Defaulting Party using any commercially reasonable
method); and
 

 
(B)
determine in relation to each Value Date: (1) the sum of all Close-Out Amounts
relating to Currency Obligations under which the Non-Defaulting Party would
otherwise have been entitled to receive the relevant amount on that Value Date;
and (2) the sum of all Close-Out Amounts relating to Currency Obligations under
which the Non-Defaulting Party would otherwise have been obliged to deliver the
relevant amount to the Defaulting Party on that Value Date; and

 

 
(C)
if the sum determined under (B)(1) is greater than the sum determined under
(B)(2), the difference shall be the Closing Gain for such Value Date; if the sum
determined under (B)(1) is less than the sum determined under (B)(2), the
difference shall be the Closing Loss for such Value Date.

 

 
(ii) 
Determining Present Value. To the extent permitted by applicable law, the Non-
Defaulting Party shall adjust the Closing Gain or Closing Loss for each Value
Date falling after the Close-Out Date to present value by discounting the
Closing Gain or Closing Loss from and including the Value Date to but excluding
the Close-Out Date, at LIBOR with respect to the Non-Defaulting Party's Base
Currency as at the Close-Out Date or at such other rate as may be prescribed by
applicable law.

 
 
20

--------------------------------------------------------------------------------

 
 

 
(iii)
Netting. The Non-Defaulting Party shall aggregate the following amounts so that
all such amounts are netted into a single liquidated amount payable to or by the
Non- Defaulting Party: (x) the sum of the Closing Gains for all Value Dates
(discounted to present value, where appropriate, in accordance with the
provisions of Section 8.1(b)(ii)) (which for the purposes of the aggregation
shall be a positive figure); and (y) the sum of the Closing Losses for all Value
Dates (discounted to present value, where appropriate, in accordance with the
provisions of Section 8.1(b)(ii)) (which for the purposes of the aggregation
shall be a negative figure).

 
(c)           Liquidation of Options. To liquidate unexercised Options and
exercised Options to be settled at their In-the-Money Amounts that have been
tenninated by close-out, the Non-Defaulting Party shall:
 

 
(i)
Calculating Settlement Amount. Calculate in good faith with respect to each such
terminated Option, except to the extent that in the good faith opinion of the
Non- Defaulting Party certain of such Options may not be liquidated as provided
herein under applicable law, as of the Close-Out Date or as soon as reasonably
practicable thereafter a settlement amount for each Party equal to the aggregate
of:

 

 
(A)
with respect to each Option purchased by such Party, and which the other Party
has not elected to treat as void pursuant to Section 3.2(ii) for lack of payment
of the Premium, the current market premium for such Option;

 

 
(B)
with respect to each Option sold by such Party and which such Party has not
elected to treat as void pursuant to Section 3.2(ii) for lack of payment of the
Premium, any unpaid Premium, provided that, if the Close-Out Date occurs before
the Premium Payment Date, such amount shall be discounted from and including the
Premium Payment Date to but excluding the Close-Out Date at a rate equal to
LIBOR on the Close-Out Date and, if the Close-Out Date occurs after the Premium
Payment Date, to the extent permitted by applicable law, the settlement amount
shall include interest on any unpaid Premium from and including the Premium
Payment Date to but excluding the Close-Out Date in the same Currency as such
Premium at overnight LIBOR;

 
 
21

--------------------------------------------------------------------------------

 
 

 
(C)
with respect to any exercised Option to be settled at its In-the-Money Amount
(whether or not the Close-Out Date occurs before the Settlement Date for such
Option), any unpaid amount due to such Party in settlement of such Option and,
if the Close-Out Date occurs after the Settlement Date for such Option, to the
extent permitted by applicable law, interest thereon from and including the
applicable Settlement Date to but excluding the Close-Out Dale at overnight
LIBOR; and

 

 
(D)
without duplication, the amount that the Non-Defaulting Party reasonably
determines in good faith, as of the Close-Out Date or as of the earliest date
thereafter that is reasonably practicable, to be its additional losses, costs
and expenses in connection with such terminated Option, for the loss of its
bargain, its cost of funding, or the loss incurred as a result of terminating,
liquidating, obtaining or re-establishing a delta hedge or related trading
position with respect to such Option;



 

 
(ii)
Converting to Base Currency. Convert any settlement amount calculated in
accordance with clause (i) above in a Currency other than the Non-Defaulting
Party's Base Currency into such Base Currency at the Spot Price at which, at the
time of the calculation, the Non-Defaulting Party could enter into a contract in
the foreign exchange market to buy the Non-Defaulting Party's Base Currency in
exchange for such Currency (or, if such Spot Price is not available, conversion
shall be accomplished by the Non-Defaulting Party using any commercially
reasonable method); and





 
 
22

--------------------------------------------------------------------------------

 
 

 
(iii)
Netting. Net such settlement amounts with respect to each Party so that all such
amounts are netted to a single liquidated amount payable by one Party to the
other Party.



 
(d)           Final Netting. The Non-Defaulting Party shall net (or, if both are
payable by one Party, add) the liquidated amounts payable under Sections 8.1(b)
and 8.1(c) with respect to each Part)' so that such amounts are netted (or
added) to a single liquidated amount payable by one Party to the other Party as
a settlement payment.
 



8.2            Set-Off Against Credit Support. Where close-out and liquidation
occurs in accordance with Section 8.1, the Non-Defaulting Part)' shall also be
entitled (i) to set off the net payment calculated in accordance with Section
8.1(d) which the Non-Defaulting Party owes to the Defaulting Party, if any,
against any credit support or other collateral ("Credit Support") held by the
Defaulting Party pursuant to a Credit Support Document or otherwise (including
the liquidated value of any non-cash Credit Support) in respect of the
Non-Defaulting Party's obligations under the Agreement or (ii) to set off the
net payment calculated in accordance with Section 8.1(d) which the Defaulting
Part)' owes to the Non-Defaulting Party, if any, against any Credit Support held
by the Non-Defaulting Part)' (including the liquidated value of any non-cash
Credit Support) in respect of the Defaulting Party's obligations under the
Agreement; provided that, for purposes of either such set­off, any Credit
Support denominated in a Currency other than the Non-Defaulting Party's Base
Currency shall be converted into such Base Currency at the rate specified in
Section 8.1(c)(ii).
 
8.3            Other Foreign Exchange Transactions and Currency Options. Where
close-out and liquidation occurs in accordance with Section 8.1, the
Non-Defaulting Party shall also be entitled to close-out and liquidate, to the
extent permitted by applicable law, any other foreign exchange transaction or
currency option entered into between the Parties which is then outstanding in
accordance with the provisions of Section 8.1, w ith each obligation of a Party
to deliver a Currency under such a foreign exchange transaction being treated as
if it were a Currency Obligation (including exercised options, provided that
cash-settled options shall be treated analogously to Options to be settled at
their In-the-Money Amount) and each unexercised option being treated as if it
were an
Option under the Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
8.4            Payment and Late Interest. The net amount payable by one Party to
the other Party pursuant to the provisions of Sections 8.1 and 8.3 above shall
be paid by the close of business on the Business Day following the receipt by
the Defaulting Party of notice of the Non-Defaulting Party's settlement
calculation, with interest at overnight LIBOR from and including the Close-Out
Date to but excluding such Business Day (and converted as required bv applicable
law into any other Currency, any costs of conversion to be borne by, and
deducted from any payment to, the Defaulting Party). To the extent permitted by
applicable law. any amounts owed but not paid when due under this Section 8
shall bear interest at overnight LIBOR (or, if conversion is required by
applicable law into some other Currency, either overnight LIBOR with respect to
such other Currency or such other rate as may be prescribed by such applicable
law) for each day for which such amount remains unpaid. Any addition of interest
or discounting required under this Section 8 shall be calculated on the basis of
a year of such number of days as is customary for transactions involving the
relevant Currency in the relevant foreign exchange market.
 
8.5            Suspension of Obligations. Without prejudice to the foregoing, so
long as a Party shall be in default in payment or performance to the other Party
under the Agreement and the other Party has not exercised its rights under this
Section 8, or, if "Adequate Assurances" is specified as apply ing to the
Agreement in Part XI of the Schedule, during the pendency of a reasonable
request to a Party for adequate assurances of its ability to perform its
obligations under the Agreement, the other Party may, at its election and
without penalty, suspend its obligation to perform under the Agreement.
 
8.6            Expenses. The Defaulting Party shall reimburse the Non-Defaulting
Party in respect of all out-of-pocket expenses incurred by the Non-Defaulting
Party (including fees and disbursements of counsel, including attorneys who may
be employees of the Non-Defaulting Party) in connection with any reasonable
collection or other enforcement proceedings related to the payments required
under the Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
8.7            Reasonable Pre-Estimate. The Parties agree that the amounts
recoverable under this Section 8 are a reasonable pre-estimate of loss and not a
penalty. Such amounts are payable for the loss of bargain and the loss of
protection against future risks and, except as otherwise provided in the
Agreement, neither Party will be entitled to recover any additional damages as a
consequence of such losses.
 
8.8            No Limitation of Other Rights; Set-Off. The Non-Defaulting
Party's rights under this Section 8 shall be in addition to, and not in
limitation or exclusion of, any other rights which the Non- Defaulting Party may
have (whether by agreement, operation of law or otherwise), and, to the extent
not prohibited by law, the Non-Defaulting Party shall have a general right of
set-off with respect to all amounts owed by each Party to the other Party,
whether due and payable or not due and payable (prov ided that any amount not
due and payable at the time of such set-off shall, if appropriate, be discounted
to present value in a commercially reasonable manner by the Non-Defaulting
Party). The Non-Defaulting Party's rights under this Section 8.8 are subject to
Section 8.7.
 
SECTION 9. 
FORCE MAJEURE. ACT OF STATE. ILLEGALITY AND IMPOSSIBILITY

 
9.1            Force Majeure. Act of State. Illegality and Impossibility. If
either Party is prevented from or hindered or delayed by reason of force majeure
or act of state in the delivery or receipt of any Currency in respect of a
Currency Obligation or Option or if it becomes or, in the good faith judgment of
one of the Parties, may become unlawful or impossible for either Party to make
or receive any payment in respect of a Currency Obligation or Option, then the
Party for whom such performance has been prevented, hindered or delayed or has
become illegal or impossible shall promptly give notice thereof to the other
Party and either Party may, by notice to the other Party, require the close-out
and liquidation of each affected Currency Obligation and Option in accordance
with the provisions of Section 8.1 and, for such purposes, the Parts' unaffected
by such force majeure, act of state, illegality or impossibility (or, if both
Parties are so affected, whichever Party gave the relevant notice) shall perform
the calculation required under Section 8.1 as if it were the Non- Defaulting
Party. Nothing in this Section 9.1 shall be taken as indicating that the Party
treated as the
Defaulting Party for the purpose of calculations required by Section 8.1 has
committed any breach or default.
 
 
25

--------------------------------------------------------------------------------

 
 
9.2            Transfer to Avoid Force Majeure. Act of State. Illegality or
Impossibility. If Section 9.1 becomes applicable, unless prohibited by law, the
Party which has been prevented, hindered or delayed from performing shall, as a
condition to its right to designate a close-out and liquidation of any affected
Currency Obligation or Option, use all reasonable efforts (which will not
require such Part}' to incur a loss, excluding immaterial, incidental expenses)
to transfer as soon as practicable, and in any event before the earlier to occur
of the expiration date of the affected Options or twenty (20) days after it
gives notice under Section 9.1, all its rights and obligations under the
Agreement in respect of the affected Currency Obligations and Options to another
of its Designated Offices so that such force ma jeure, act of state, illegality
or impossibility ceases to exist. Any such transfer will be subject to the prior
written consent of the other Party, which consent will not be withheld if such
other Party's policies in effect at such time would permit it to enter into
transactions with the transferee Designated Office on the tenns proposed, unless
such transfer would cause the other Party to incur a material tax or other cost.
 
SECTION 10.
PAR TIES TO RELY ON THEIR OWN EXPERTISE

 
Each Party will be deemed to represent to the other Party on the date on which
it enters into an FX Transaction or Option that (absent a written agreement
between the Parties that expressly imposes affirmative obligations to the
contrary for that FX Transaction or Option): (i)(A) it is acting for its own
account, and it has made its own independent decisions to enter into that FX
Transaction or Option and as to whether that FX Transaction or Option is
appropriate or proper for it based upon its own judgment and upon advice from
such advisors as it has deemed necessary; (B) it is not relying on any
communication (written or oral) of the other Party as investment advice or as a
recommendation to enter into that FX Transaction or Option, it being understood
that information and explanations related to the terms and conditions of an FX
Transaction or Option shall not be considered investment advice or a
recommendation to enter into that FX Transaction or Option; and (C) it has not
received from the other Party any assurance or guarantee as to the expected
results of that FX Transaction or Option; (ii) it is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that FX
Transaction or Option; and (iii) the other Party is not acting as a fiduciary or
an advisor for it in respect of that FX Transaction or Option.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 11.
MISCELLANEOUS

 
11.1           Currency Indemnity. The receipt or recover)' by either Party (the
"first Party") of an> amount in respect of an obligation of the other Party (the
"second Party") in a Currency other than that in which such amount was due,
whether pursuant to a judgment of any court or pursuant to Section 8 or 9, shall
discharge such obligation only to the extent that, on the first day on which the
first Party is open for business immediately following such receipt or recovery,
the first Party shall be able, in accordance with normal banking practice, to
purchase the Currency in which such amount was due with the Currency received or
recovered. If the amount so purchasable shall be less than the original amount
of the Currency in which such amount was due, the second Party shall, as a
separate obligation and notwithstanding any judgment of any court, indemnify the
first Party against any loss sustained by it. The second Party shall in any
event indemnify the first Party against any costs incurred bv it in making any
such purchase of Currency.
 
11.2           Assignment. Neither Party may assign, transfer or charge or
purport to assign, transfer or charge its rights or obligations under the
Agreement to a third party without the prior written consent of the other Party
and any purported assignment, transfer or charge in violation of this Section
11.2 shall be void.
 
11.3           Telephonic Recording. The Parties agree that each may
electronically record all telephonic conversations between them and that any
such recordings may be submitted in evidence to any court or in any Proceedings
for the purpose of establishing any matters pertinent to the Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
11.4           Notices. Unless otherwise agreed, all notices, instructions and
other communications to be given to a Part)' under the Agreement shall be given
to the address, telex (if confirmed by the appropriate answerback), facsimile
(confirmed if requested) or telephone number and to the individual or department
specified by such Party in Part III of the Schedule. Unless otherwise specified,
any notice, instruction or other communication given in accordance with this
Section 11.4 shall be effective upon receipt.
 
11.5           Termination. Each of the Parties may terminate the Agreement at
any time by seven (7) days' prior written notice to the other Party delivered as
prescribed in Section 11.4, and termination shall be effective at the end of
such seventh day; provided, however, that any such termination shall not affect
any outstanding Currency Obligations or Options, and the provisions of the
Agreement shall continue to apply until all the obligations of each Party to the
other under the Agreement have been fully performed.
 
11.6           Severability. In the event any one or more of the provisions
contained in the Agreement should be held invalid, illegal or unenforceable in
any respect under the law of any jurisdiction, the validity, legality and
enforceability of the remaining provisions contained in the Agreement under the
law of such jurisdiction, and the validity, legality and enforceability of such
and any other provisions under the law of any other jurisdiction shall not in
any way be affected or impaired thereby. The Parties shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
 
11.7           No Waiver. No indulgence or concession granted by a Patty' and no
omission or delay on the part of a Party in exercising any right, power or
privilege under the Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
 
11.8           Master Agreement. Where one of the Parties to the Agreement is
domiciled in the United States, the Parties intend that the Agreement shall be a
master agreement, as referred to in 11 U.S.C. Section 101(53B)(C) and 12 U.S.C.
Section 1821(e)(8)(D)(vii).
 
 
28

--------------------------------------------------------------------------------

 
 
11.9           Time of Essence. Etc. Time shall be of the essence in the
Agreement. Unless otherwise agreed, the times referred to in the Agreement with
respect to Options shall in each case refer to the local time of the relevant
Designated Office of the Seller of the relevant Option.
 
11.10         Headings. Headings in the Agreement are for ease of reference
only.
 
11.11         Payments Generally. All payments to be made under the Agreement
shall be made in same day (or immediately available) and freely transferable
funds and, unless otherwise specified, shall be delivered to such office of such
bank, and in favor of such account as shall be specified by the Part) entitled
to receive such payment in Part IV of the Schedule or in a notice given in
accordance with Section 11.4.
 
11.12         Amendments. No amendment, modification or waiver of the Agreement
will be effective unless in writing executed by each of the Parties; prov ided
that the Parties may agree in a Confirmation that complies with Section 2.3 to
amend the Agreement solely with respect to the Option that is the subject of the
Confirmation.
 
11.13         Credit Support. A Credit Support Document between the Parties may
apply to obligations governed by the Agreement. If the Parties have executed a
Credit Support Document, such Credit Support Document shall be subject to the
terms of the Agreement and is hereby incorporated by reference in the Agreement.
In the event of any conflict between a Credit Support Document and the
Agreement, the Agreement shall prevail, except for any provision in such Credit
Support Document in respect of governing law.
 
11.14         Adequate Assurances. If the Parties have so agreed in Part XI of
the Schedule, the failure by a Party to give adequate assurances of its ability
to perform any of its obligations under the Agreement within two (2) Business
Days of a written request to do so when the other Party has reasonable grounds
for insecurity shall be an Event of Default under the Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
11.15         Correction of Confirmations. Unless either Party objects to the
terms contained in any Confirmation sent by the other Party or sends a corrected
Confirmation within three (3) Business Days of receipt of such Confirmation, or
such shorter time as may be appropriate given the Value Date of an FX
Transaction, the terms of such Confirmation shall be deemed correct and accepted
absent manifest error. If the Party receiving a Confirmation sends a corrected
Confirmation within such three (3) Business Days, or shorter period, as
appropriate, then the Party receiving such corrected Confinnation shall have
three (3) Business Days, or shorter period, as appropriate, after receipt
thereof to object to the terms contained in such corrected Confirmation.
 
SECTION 12.
LAW AND JURISDICTION

 
12.1          Governing Law. The Agreement shall be governed by, and construed
in accordance with, the laws of the jurisdiction set forth in Part XII of the
Schedule without giving effect to conflict of laws principles.
 
12.2          Consent to Jurisdiction, (a) With respect to any Proceedings, each
Party irrevocably (i) submits to the non-exclusive jurisdiction of the courts of
the jurisdiction set forth in Part XIII of the Schedule and (ii) waives any
objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such Party. Nothing in the Agreement precludes either Party
from bringing Proceedings in any other jurisdiction nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
 
(b) Each Party irrevocably appoints the agent for service of process (if any)
specified with respect to it in Part XIV of the Schedule. If for any reason any
Party's process agent is unable to act as such, such Party will promptly notify
the other Party and within thirty (30) days will appoint a substitute process
agent acceptable to the other Party.
 
 
30

--------------------------------------------------------------------------------

 
 
12.3          Waiver of Jury Trial. Each Party irrevocably waives any and all
right to trial by jury in any Proceedings.
 
12.4          Waiver of Immunities. Each Party irrevocably waives, to the
fullest extent permitted by applicable law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit, (ii)
jurisdiction of any court, (iii) relief by way of injunction, order for specific
performance or for recovery of property, (iv) attachment of its assets (whether
before or after judgment) and (v) execution or enforcement of any judgment to
which it or its revenues or assets might otherwise be entitled in any
Proceedings in the courts of any jurisdiction and irrevocably agrees, to the
extent permitted by applicable law, that it will not claim any such immunity in
any Proceedings.
 
 

  Royal Bank of Canada                   By /s/ IRENE KLAUSMANN   Name: IRENE
KLAUSMANN   Title: AUTHORIZED SIGNATORY

 
 

  XOMA Ltd.                   By /s/ Christopher J. Margolin   Name: Christopher
J. Margolin   Title: Vice President, General Counsel and Secretary

 
 
31

--------------------------------------------------------------------------------

 

logo 1 [logo1.jpg]

 
17 May 2011
 
XOMA LTD.
2910 SEVENTH STREET
BERKELEY CALIFORNIA,
UNITED STATES 94710-2700
 
Attention:
 
Dear Sirs:
 
1.           The purpose of this letter agreement (this "Confirmation") is to
confirm the terms and conditions of the transaction entered into between us on
the Trade Date specified below (the "Transaction"). This Confirmation
constitutes a "Confirmation" as referred to in the Agreement specified below.
 
This Confirmation evidences a complete binding agreement between you and us
entered into in the telephone trade on the Trade Date and the terms of the
Transaction to which this Confirmation relates. This Confirmation shall
supplement, form a part of, and be subject to an agreement (the "Master
Agreement") in the form of the 2002 ISDA Master Agreement published by the
International Swaps and Derivatives Association, Inc. as if we had executed an
agreement in such form (but without any Schedule, except for the election of the
laws of the State of New York as the governing law and USD as the Termination
Currency) on the Trade Date of the first such Transaction between us. In the
event of any inconsistency between the provisions of the Master Agreement and
this Confirmation, this Confirmation will prevail for the purpose of this
Transaction.
 
The definitions and provisions contained in the 1996 FX and Currency Option
Definitions (as published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and The Foreign
Exchange Committee) are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and the provisions of this Confirmation,
this Confirmation shall govern.
 
2.           The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
Contract No.:
Transaction Date:
Qpenlng'Closing Trade:
Buyer:
Seller:
Style:
Type of Option:
Call Currency and amount:
Put Currency and amount:
Strike Price:
Expiration Date:
Expiration Tims:
Settlement Date:
Broker:
Option Buyers Premium Payment:
Premium Payment Date:
647781
May 17, 2011
OPENING
XOMA LTD.
ROYAL BANK OF CANADA
EUROPEAN
CALL
15,000,000.00EUR
22,650,000.00USD
1.510Q
January 11, 2016
10:00AM New York Time
January 13, 2016
DIRECT
1,370,000.00USD
May 19, 2011

 
 
32

--------------------------------------------------------------------------------

 
 
3.           Account Details:
 
Payments to Buyer:   To be Advised
Payments to Seller:    To be Advised

4.           Offices       
 
(a)
The office of ths Buyer for the currency Option Transaction Is:
BERKELEY
(b)
The office of the Se11er for tho Currency Option Transaction is:
TORONTO

 
This Confirmation may be executed and delivered in counterparts (including by
facsimile transmission) or be created by an exchange of telexes or by an
exchange of electronic messages on an electronic messaging system, which in each
case upon your confirmation in the manner prescribed hereunder, will be deemed
for all purposes to be a legally binding Currency Option Transaction.
 
Please confirm that the foregoing correctly sets forth the terms of the Option
by executing this Confirmation and returning it to us by return facsimile
transmission or, by sending to us within two (2) business days a letter by
facsimile transmission, telex or electronic messaging system which sets forth
the material terms of the foregoing Option to which this Confirmation relates
and which indicates your agreement to these terms and conditions.
 
Telephone:                             416-642-4582
Facsimile No.:                        416-642-4246

 
ROYAL BANK OF CANADA
 
Confirmed as of the date first written: XOMA LTD.
      /s/ Erica Lei   /s/ Tom Burns Erica Lei   Name:   Tom Burns Foreign
Exchange Derivative Operations   Title:     Director, FP&A                      
Name:     Title:                  

 
 
33

--------------------------------------------------------------------------------